Citation Nr: 1516253	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO. 13-16 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for chronic fatigue syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J. J.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to September 1990.

Effective October 2000, the Veteran is in receipt of a total disability evaluation based on individual unemployability. Effective October 2007, the Veteran is in receipt of a 100 percent combined schedular rating evaluation. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the RO. 

In January 2014, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision. 


FINDING OF FACT

Since service connection became effective June 29, 2010, the preponderance of the evidence has shown that the symptoms of the Veteran's chronic fatigue syndrome do not restrict his routine daily activities by 25 percent or more of the pre-illness level, or result in periods of incapacitation of at least two but less than four weeks total duration per year. 


CONCLUSION OF LAW

Since service connection became effective June 29, 2010, the criteria for a rating in excess of 20 percent for chronic fatigue syndrome have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.88b, Diagnostic Code 6354 (2014). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to notify and assist the Veteran in the development of his claim of entitlement to an increased initial rating for chronic fatigue syndrome. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

In January 2010, the RO received the Veteran's application for entitlement to service connection for chronic fatigue syndrome. Later that month, the RO notified the Veteran and his representative of the information and evidence necessary to substantiate and complete his claim. The RO informed the Veteran of his and the VA's respective responsibilities for obtaining relevant records and other evidence in support of the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).  

In January 2011, the RO granted service connection for chronic fatigue syndrome and assigned a 20 percent rating, effective June 29, 2010. The Veteran disagreed with that rating percentage, and this appeal ensued. 

Because it is derived from the initial service connection claim, the issue of entitlement to an increase rating is considered a "downstream" issue. Grantham v. Brown, 114 F.3d 1156 (1997). Although VA has not specifically notified the Veteran of the information and evidence necessary to substantiate the increased rating claim, such notice is not required in this case. 

In December 2003, the VA General Counsel issued a precedential opinion stating that, if the VA received a notice of disagreement (NOD) in response to a decision on a claim for which VA had already sent the Veteran a duty to assist letter, and the NOD raised a new issue, the duty to assist the Veteran did not require VA to provide notice of the information and evidence necessary to substantiate the newly raised "downstream" issue. See VAOGCPREC 8-03. The Board is bound by that opinion. 38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 19.5 (2014). Hence, VA has essentially complied with its duty to assist the Veteran in the development of his claim of entitlement to an increased initial rating for chronic fatigue syndrome. 

As noted above, in January 2014, during the course of the appeal, the Veteran had a hearing before the Veterans Law Judge whose signature appears at the end of this decision. The hearing transcript shows that the Veterans Law Judge explained the issue fully and suggested the submission of evidence that the claimant may have overlooked that would be advantageous to his position. See Bryant v. Shinseki, 23 Vet. App. 488 (2010). As such, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2). Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing. See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal. He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication. Accordingly, the Board will proceed to the merits of the appeal.

Analysis

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published m Title 38, United States Code ("38 USCA "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C FR ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed Cir ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet App ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions See 38 USCA § 7104(d , see also 38 C F R § 19 7 (implementing the cited statute); see also Vargas-Gonzalez v West, 12 Vet App 321, 328 (1999 , Gilbert v Derwinski, 1 Vet App 49, 56 57 1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction) The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts. 

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability. 38 C.F.R. § 4.1. 

For VA purposes, the diagnosis of chronic fatigue syndrome (CFS) requires: 

(1) New onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; and 

(2) The exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and 

(3) Six or more of the following: 

(i) Acute onset of the condition, 

(ii) Low grade fever, 

(iii) Nonexudative pharyngitis,

(iv) Palpable or tender cervical or axillary lymph nodes, 

(v) Generalized muscle aches or weakness, 

(vi) Fatigue lasting 24 hours or longer after exercise, 

(vii) Headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), 

(viii) Migratory joint pains, 

(ix) Neuropsychologic symptoms, 

(x) Sleep disturbance. 

38 C.F.R. § 4.88a. 

CFS is rated in accordance with 38 C.F.R. § 4.88b, Diagnostic Code 6354. It is manifested by debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms. A 20 percent rating is warranted when the symptoms are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year. A 40 percent rating is warranted when the symptoms are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year. A 60 percent rating is warranted when the symptoms are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year. A 100 percent schedular evaluation is warranted when the symptoms are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care. 

Note: For the purpose of evaluating this disability, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician. 38 C.F.R. § 4.88b, Diagnostic Code 6354, Note. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue (as in this case with respect to radiculopathy of the left lower extremity) separate ratings can be assigned for separate periods from the time service connection became effective.). Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Analysis 

On June 29, 2010, the Veteran underwent a VA Persian Gulf War protocol examination to determine, in part, the nature and etiology of his chronic fatigue syndrome. The examiner noted that the Veteran had multiple joint and muscle pain, migratory joint pain, anxiety and depression, intermittent headaches, and nighttime awakening without being able to fall back asleep. The Veteran did not have a low grade fever or recurrent pharyngitis. 

During the VA examination, the Veteran stated that his daily activity was approximately 25% of his pre-illness activity. He reported that he was no longer able to do his yard work and that he got tired after walking around the block. He further stated that he could not engage in any type of sports activity and was unable to do any running. He reportedly took medication for chronic fatigue syndrome. He noted that he had not worked since he had had pituitary surgery in 1999. He stated that since that time, he had just not been able to function well.

During VA treatment in October 2010 and August 2012, the Veteran reported that his daily activities included some farm work; some fishing, gardening, and target shooting. He could reportedly perform self-care and dispense his medication. In addition, it was noted that for exercise, he was getting out more. In October 2010, the Veteran was finishing an upholstery course through the VA.

In June 2012, R. L. A. M.D., the Veteran's treating neurologist, noted that the Veteran was being treated for trigeminal neuralgia due to Rathke's Cyst. Dr. A. suggested that the appellant's mood disorder and sleep impairment were due to PTSD. 

In August 2012, the Veteran was examined by the VA to determine the severity of his fibromyalgia. The manifestations were diffuse musculoskeletal pain, stiffness, weakness, fatigue, headaches, and disturbed sleep due to insomnia and generalized body aches. The headaches were related to the cyst. It was noted that the Veteran had a history of CFS. The fibromyalgia reportedly impacted the Veteran's ability to work due to chronic fatigue and muscle stiffness. Negotiating stairs was difficult due to muscle fatigue. Sedentary work was not affected if the Veteran could reposition himself frequently. He was restricted to lifting no more than 50 pounds, walking no more than a quarter mile, standing for more than 10 minutes, and sitting for more than 20 minutes. 

In December 2012, Dr. R. L. A. noted that in 1999. the Veteran had had surgery on a Rathke cyst that was causing trigeminal neuropathy on the left side of his face, He presented with severe pain, and after surgery the pain was virtually completely relieved. In 2012, the pain returned. Despite two medications, the Veteran was not having good pain control. The medications left him a little ataxic, and he could not function at his job as a home health care aide. Dr. A. prescribed additional medication which had allowed the Veteran to sleep. Dr. A. noted, however, the quality of the Veteran's life was relatively poor. 

In June 2013, the Veteran saw Dr. R. L. A. for followup of his problems with trigeminal neuropathy on the left side of his face associated with a cyst around his trigeminal ganglion. This was originally operated on in 1999 and then again in January 2013, a few months after the pain started recurring. Dr. A. stated that on examination the Veteran had no ataxia or weakness anywhere. The Veteran reportedly felt quite good in terms of the pain but stayed chronically fatigued. Dr. A. informed the Veteran that his fatigue could well be associated with his medications, but that given how well the Veteran's pain relief had become, it was "very possible we will be able to stop them completely. His other medications include simvastatin, stopped. In September 2013, Dr. A. suggested that the Veteran's depression and sleep impairment were associated with his PTSD. In October 2013, Dr. A. noted that the appellant was "doing extremely well" and ready to return to work as a home health care aide. In November 2013, the Veteran met with VA Vocational Rehabilitation personnel and reportedly was pleased and excited to accept an IT assignment. 

In January 2014, C. B., IV, M.D., a rheumatologist, reported that he was treating the Veteran for a condition which caused severe fatigue. However, that statement is of no evidentiary value, as Dr. B. did not identify the condition for which he was treating the Veteran. 

In January 2014, Dr. R. L. A. noted that the Veteran had complained multiple times about fatigue complicating his health and ability to work. Dr. A. suggested that the Veteran's complaints were related to his pain and mood. Dr. A. noted that the Veteran's fatigue kept him from running more than a few blocks at a time. Dr. A. also noted that the Veteran could do some light exercise occasionally. Dr. A. stated that the Veteran's fatigue would improve as efforts to control his pain and mood took effect. As noted above, the symptoms of pain and mood have been associated with other service-connected disorders

In January and March 2014, it was noted that the Veteran was fatigued and being followed by the VA Rheumatology Service.

During a May 2014 VA psychiatric examination, the VA examiner found that "[t]he sleep problems [the Veteran] described were also encompassed within the diagnosis of PTSD and did not represent a second diagnosis". 

Analysis

The Veteran contends that the initial 20 percent rating for his service-connected CFS does not adequately reflect the severity of that disorder. His care giver and his wife agree that due to CFS, he isn't able to do anything without experiencing debilitating fatigue. Therefore, he maintains that a 100 percent schedular rating is warranted. However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim. Accordingly, the appeal will be denied. 

In January 2014, the Veteran' wife reported that the Veteran's symptoms included headaches and mood swings and that could not properly care for the Veteran in light of her job as a teacher and responsibilities to rest of the family. She noted that she had hired a caregiver to assist the Veteran. She further noted that the Veteran was fatigued 98% of her time with him and that things they used to do were no longer possible, because the Veteran was unable to function. 

Although the Veteran, his caregiver, and his wife have stated that the Veteran is chronically fatigued and unable to do virtually anything due to his CFS, the probative evidence of record suggests otherwise. The VA outpatient records in October 2010 and August 2012, show that his daily activities included some farm work; fishing, some gardening, and target shooting. He could reportedly perform self-care and dispense his medication. In addition, it was noted that for exercise, he was getting out more. In October 2010, he was also completing a course in upholstery. In October 2013, it was noted that he was ready to return to work as a home health care aide. The following month, the Veteran met with VA Vocational Rehabilitation personnel and was pleased and excited to accept an IT assignment. Such evidence not only shows an active individual, there are no objective findings to show that the Veteran's symptoms restrict his routine daily activities to 50 to 75 percent of the pre-illness level. In addition, there is no objective evidence that his CFS results in periods of incapacitation of at least four but less than six weeks total duration per year or that it has resulted in any of the Veteran's physicians recommending bedrest. 

A further review of the record shows that the Veteran does not have several of the signs and symptoms associated with chronic fatigue syndrome recognized by the VA. For example, the evidence does not show a low grade fever, exudative pharyngitis, or palpable or tender cervical or axillary lymph nodes. Other signs and symptoms have been associated with and contemplated by ratings for other disorders for which service connection has been established. For example, his muscle aches and weakness, muscle fatigue. and joint pains are contemplated by his rating for fibromyalgia. 38 C.F.R. § 4.71, Diagnostic Code 5025. His sleep disturbance and neuropsychologic symptoms, such as irritability and mood changes are contemplated by the rating for his posttraumatic stress disorder (PTSD). 38 C.F.R. § 4.130, Diagnostic Code 9411. During his May 2014 VA psychiatric examination, the examiner found that "[t]he sleep problems [the Veteran] described were also encompassed within the diagnosis of PTSD and did not represent a second diagnosis". Other symptoms, such as his headaches noted during his July 2014 VA treatment, have been attributed to his service-connected pituitary tumor (Rathke's cyst). To evaluate the same disability, or the same manifestation of a disability, under different diagnostic codes constitutes the prohibited practice of pyramiding. 38 C.F.R. § 4.14 (2014). Accordingly, it does not provide the Veteran an avenue to an increased rating. 

The preponderance of the evidence is against the claim. The signs and symptoms of the Veteran's chronic fatigue syndrome do not meet or more nearly approximate the criteria for a rating in excess of 20 percent currently in effect. Accordingly, an increased schedular rating is not warranted.

The Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected chronic fatigue syndrome. 38 C.F.R. § 3.321(b)(1) (2014). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability. Thun v. Peake, 22 Vet. App. 111, 114 (2008). In exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating. Thun, 22 Vet. App. at 115. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The Board finds that neither the first nor second Thun element is satisfied here. The rating schedule contemplates the signs and symptoms of his service-connected chronic fatigue syndrome as well as their restrictions on his routine daily activities compared to his pre-illness level. They also contemplate any periods of incapacitation of during the previous year. In short, there is nothing exceptional or unusual about the Veteran's chronic fatigue syndrome, because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. The evidence of record does not suggest, that his service-connected chronic fatigue syndrome has caused him to miss work or has resulted in any hospitalizations. The Board finds, therefore, that his chronic fatigue syndrome does not result in marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

An initial rating in excess of 20 percent for chronic fatigue syndrome is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


